DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.

Remarks


This office action is responsive to the amendment filed on 4/5/2021.  Claims 1-20 are presented for examination.  Independent claims 1, 10, 19 were amended and dependent claims 6, 9, 15, 18, 20 were amended.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jared Chaney on 4/14/21.




The application has been amended as follows: 
Claim 1 (Currently Amended) A method comprising:
recording eye data, for an eye viewing a screen on a personal computing device, with one or more sensors, wherein the eye data comprises a degree of squinting;
comparing the recorded eye data with historical eye data in a user profile, wherein the user profile contains historical corrective values;
determining, based on the comparing, a change in visual impairment of the eye based on the recording;
calculating, based on the change in visual impairment and the historical corrective values, a corrective value to address the change in visual impairment; 
monitoring eye behavior;
extrapolating the eye behavior into a first eye behavior pattern;
receiving predefined eye behavior patterns linked to one or more vision issues;
comparing the first eye behavior pattern to the predefined eye behavior patterns;
correlating, based on comparing the first eye behavior pattern to the predefined eye behavior patternsfirst eye behavior first vision issue; and

Claim 6 (Cancelled)
Claim 10 (Currently Amended) A system comprising:
a processor; and
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method comprising: 
recording eye data, for an eye viewing a screen on a personal computing device, with one or more sensors, wherein the eye data comprises a degree of squinting;
comparing the recorded eye data with historical eye data in a user profile, wherein the user profile contains historical corrective values;
determining, based on the comparing, a change in visual impairment of the eye based on the recording;
calculating, based on the change in visual impairment and the historical corrective values, a corrective value to address the change in visual impairment; 
monitoring eye behavior;
extrapolating the eye behavior into a first eye behavior pattern;
eye behavior patterns linked to one or more vision issues;
comparing the first eye behavior pattern to the predefined eye behavior patterns;
correlating, based on comparing the first eye behavior pattern to the predefined eye behavior patternsfirst eye behavior first vision issue; and
adjusting a display system connected to the screen based on the corrective values and the first solution.
Claim 15 (Cancelled)
Claim 19 (Currently Amended) A non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
record eye data, for an eye viewing a screen on a personal computing device, with one or more sensors, wherein the eye data comprises a degree of squinting;
compare the recorded eye data with historical eye data in a user profile, wherein the user profile contains historical corrective values;
determine, based on the comparing, a change in visual impairment of the eye based on the recording;
calculating, based on the change in visual impairment and the historical corrective values, a corrective value to address the change in visual impairment; 

extrapolating the eye behavior into a first eye behavior pattern;
receiving predefined eye behavior patterns linked to one or more vision issues;
comparing the first eye behavior pattern to the predefined eye behavior patterns;
correlating, based on comparing the first eye behavior pattern to the predefined eye behavior patternsfirst eye behavior first vision issue; and
adjusting a display system connected to the screen based on the corrective values and the first solution.
Claim 20 (Cancelled)
Allowable Subject Matter




Claims 1-5, 7-14, 16-19, after further reconsideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
The Applicant, by amendments, has incorporated allowable subject matters into the rejected base claims.  Also, please refer to the Applicant’s remarks filed on 4/5/2021 for more reasons for allowance.  Accordingly, the limitations of claims 1-5, 7-14, 16-19 are allowed over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sarver (U.S. Patent Application 20020103479) is cited to teach a method for comparing the patient’s optical model with historical data including the vision defect and the correction method [Abstract].
Kiln et al. (U.S. Patent Application 20160262613) is cited to teach a subject's developmental, cognitive, social or mental progression relative to other developmental, cognitive, social, or mental profiles [0130].
Sinha et al. (U.S. Patent Application 20200314416) is cited to teach visual acuity and pupillary information (e.g., pupil dilation or pupil size) that may be determined for a person and used to automatically calibrate a display screen particularly for that person [0028].
Khaderi et al. (U.S. Patent Application 20170293356) is cited to teach a method comprising acquiring a first value for at least one of the plurality of data using said computing device; acquiring a second value for the at least one of the plurality of data using said computing device; using said first value and second value, determining a change in at least one of the plurality of data over time; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764.  The examiner can normally be reached on Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW SHIN/Examiner, Art Unit 2612     

/KYLE ZHAI/Primary Examiner, Art Unit 2612